Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 18, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her position as a sales associate at a department store for violating her employer’s policies. The Board disqualified her from receiving unemployment insurance benefits on the basis that she was terminated for misconduct. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence. The employer’s witnesses testified that claimant violated the employer’s policy prohibiting employees from wearing company merchandise when a pair of slippers which claimant had worn but not purchased were found among her personal belongings. Claimant admitted that she wore slippers which she did not pay for but stated that her supervisor had given her permission to do so. Given that credibility determinations are matters for the Board to decide, the Board did not have to accept claimant’s excuse for wearing the slippers. Under the circumstances presented, substantial evidence supports the Board’s finding that claimant was terminated for misconduct (see, Matter of Cirlin [Ross], 70 AD2d 1030).
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.